PER CURIAM.
Edward Gibson appeals the striking of his rule 3.850 motion for post-conviction relief. The circuit court struck the motion because an appeal from the denial of Gibson’s unrelated rule 3.800(a) motion was pending with this court. However, the trial court had jurisdiction to entertain the unrelated rule 3.850 motion. See Newberry v. State, 827 So.2d 387 (Fla. 4th DCA 2002); Norman v. State, 739 So.2d 1258 (Fla. 1st DCA 1999). We reverse and remand to the circuit court to conduct further proceedings on the motion.
POLEN, KLEIN and GROSS, JJ., concur.